UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4170


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAMEL O’MEEK TERRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cr-00330-TDS-1)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant. Ripley Rand, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kamel    O’Meek   Terrell   appeals     his   downward   variance      120-

month sentence, challenging the district court’s application of

the career offender enhancement in the Sentencing Guidelines.

Terrell asserts that the career offender Guideline is invalid

because it has been expanded beyond the authority granted by

Congress where, like here, the predicate offenses on which the

district court relied in applying the Guideline are state—rather

than federal—convictions.

      Terrell raised this objection before the district court but

unequivocally withdrew it at sentencing.               Thus, he has waived

appellate review of the issue.              United States v. Robinson, 744

F.3d 293, 298 (4th Cir.) (“A party who identifies an issue, and

then explicitly withdraws it, has waived the issue.” (internal

quotation marks omitted)), cert. denied, 135 S. Ct. 225 (2014);

see United States v. Olano, 507 U.S. 725, 733 (1993) (“[W]aiver

is   the   intentional      relinquishment     or   abandonment    of   a   known

right.” (internal quotation marks omitted)).               Even assuming the

error is not waived, but merely forfeited, Terrell acknowledges

that our precedent forecloses his claim.             See Olano, 507 U.S. at

732 (discussing plain error standard).

      Accordingly, we affirm the district court’s judgment.                   We

dispense      with   oral    argument   because      the   facts    and     legal



                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3